COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-405-CR
 
 
SHEILA LANETTE CALHOUN                                                 APPELLANT
A/K/A
SHEILA L. CALHOUN
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Sheila Lanette
Calhoun pled guilty to theft of property valued under $1500 with two prior
theft convictions.  The jury found her
guilty, found that she had used or exhibited a deadly weapon during the offense,
and assessed her punishment at ten years= confinement in the Institutional Division of the Texas Department of
Criminal Justice.  The trial court
sentenced her accordingly.
Appellant=s court-appointed appellate counsel has filed a motion to withdraw as
counsel and a brief in support of that motion. 
In the brief, counsel avers that, in his professional opinion, this
appeal is frivolous.  Counsel=s brief and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief. 
Although Appellant was given an opportunity to file a brief, she has not
done so.




After an appellant=s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion to withdraw.[4]  Because Appellant entered an open plea of
guilty, our independent review for potential error is limited to potential jurisdictional
defects, the voluntariness of her plea, error that is not independent of and
supports the judgment of guilt, and error occurring after entry of the guilty
plea.[5]
We have carefully reviewed
counsel=s brief and the record.  We
agree with counsel that this appeal is wholly frivolous and without merit; we
find nothing in the record that arguably might support the appeal.[6]  Accordingly, we grant counsel=s motion to withdraw and affirm the trial court=s judgment.
 
 
PER CURIAM
 
PANEL
F:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 6, 2008                  




[1]See Tex. R. App. P. 47.4.


[2]386
U.S. 738, 87 S. Ct. 1396 (1967).


[3]See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922-23 (Tex. App.CFort
Worth 1995, no pet.).


[4]See
Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 351, 52
(1988). 


[5]See
Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).


[6]See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).